DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	In order to advance prosecution, the below amendment is presented to clear up technical issues.  However, applicant is still allowed to correct the claims to get back the claim language and numbering as presented in the original claims while keeping the amendments that led to allowance.  The claim issues appear to begin in claim 1 - note specifically the last two lines which the examiner has proposed to cancel in the amendment below.  

The application has been amended as follows: 
Claim 1, delete the last two lines;
	Claim 3, line 1, change “3” to --2--;
	Claim 6, line 1, change “6” to --5--;
	Claim 12, line 1, change “12” to --11--.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: note the reasons for allowance given in office action mailed 6/2/22.  The claims that were previously rejected under prior art are now cancelled.  The remaining claims that were rejected under 112 have been amended to overcome those rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MONICA E MILLNER/Primary Examiner, Art Unit 3632